Citation Nr: 1450913	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-09 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lower back disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant was on active duty from October 1981 to September 1986.

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from an October 2009 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), located in Louisville, Kentucky.  In February 2014, the Board remanded this issue for additional development.  The case is now returned for further review.  The claims file is entirely contained in the electronic processing systems, Virtual VA and the Veterans Benefit Management System (VBMS).

Regrettably, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As directed in the prior Board remand, the AOJ made several requests to the VA health care facility in Louisville, Kentucky, where the Veteran had previously received treatment, and requested copies of any archived records from January 1991 to December 1991.  This facility responded that the Veteran's medical records had been "retired" and that they needed to be "called up."  In a May 2014 email, the facility indicated that there were no records available, the case had been closed, and the first treatment for the Veteran at that facility was in September 2009.  

The claims file currently only includes VA treatment records from October 2013 to November 2013.  It is unclear if there are prior records other than the VA examination reports in 2009 and 2010.  The Veteran reported in the October 2009 VA examination that she could not recall if she had low back treatment other than in service and in 1991, and she denied current treatment in 2009 and 2010.

In July 2014, the AOJ requested the Veteran to identify and provide any necessary authorization or release for any outstanding VA or non-VA treatment since 1991.  In a July 2014 letter, the Veteran stated that there may be records with Dr. R. Collins in Whitesbury, Kentucky, for her treatment when she left service, or possibly in St. Louis.  She did not complete an authorization for any such records.  

The Veteran also reported treatment at the 97th General Hospital in Frankfurt, Germany, and treatment at the Ireland Army Hospital at Fort Knox, Kentucky, which is consistent with her statements in her initial claim of treatment from 1982 to 1986.  The service treatment records include treatment from the 97th General Hospital and Fort Knox, with low back complaints in 1982 and 1983, and her reports of recurrent back pain at the 1988 separation examination.

There is also an indication of possibly pertinent records relating to the Veteran's post-service employment.  She reported during the October 2009 VA examination that she had been a correctional officer for 12 years, and she had sustained various injuries on the job, although she did not report an injury of the low back.  

The identified, outstanding records could possibly help substantiate the Veteran's claim.  However, she is hereby advised that VA's duty to assist in developing the pertinent facts and evidence is not a one-way street, and she has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the prior remand, the Board directed the AOJ to provide a new VA examination if any new evidence was received; as no new evidence was received, a VA examination was not provided.  Nevertheless, the two October 2009 and November 2010 VA examinations and accompanying opinions, both provided by the same examiner, are inadequate.  The examiner diagnosed a current low back disorder and acknowledged the Veteran's injury and treatment during service, but he indicated that he could not provide an opinion concerning the etiology of the current disorder without resorting to speculation because there was no continuity of care after 1983.  

A conclusion that no opinion can be offered without speculation may be adequate if it is based on a review of all procurable and available evidence, and is based on the limits of medical knowledge, not merely the limits of the particular examiner or lack of evidence that could be obtained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, in this case, there may be additional outstanding evidence that could show post-service treatment.  More importantly, the examiner does not appear to have considered the Veteran's lay statements regarding continuous symptoms after her in-service injury, or the 1988 separation examination where she also reported recurrent back pain.  See Dalton v. Shinseki, 21 Vet. App. 23 (2007) (noting that lay reports must be considered in offering a medical opinion).  As such, a new medical opinion is needed after all available evidence has been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and furnish a signed authorization for any non-VA records regarding her low back from 1986 forward, to include from Dr. R. Collins in Whitesbury, Kentucky, as well as any medical records generated during her employment as a correctional officer.  Allow time for a response.

2.  Thereafter, request copies of any records for which the Veteran provides sufficient authorization, as well as any VA treatment records from September 2009 forward.  All requests and responses received, including negative responses, and all records obtained must be added to the claims file.  If any identified records are not obtained, notify the Veteran of the attempts and any further attempts that will be made, and allow an opportunity to provide the missing records.  

3.  After completing the above, forward the entire claims file to the November 2010 VA examiner, or another appropriate examiner if that individual is unavailable, for an addendum opinion regarding the etiology of the Veteran's current low back disability.  The examiner should note review of the claims file.  (A full VA examination and/or testing should only be provided if it is deemed necessary by the VA examiner.)

The examiner should offer an opinion as to whether the Veteran's current low back disability is at least as likely as not related to her treatment and symptoms during service, and whether any current arthritis manifested to a compensable degree within one year after discharge.  

The examiner must provide an explanation for any opinion offered, which should reflect consideration of all lay and medical evidence, including the Veteran's lay reports along with any pertinent medical evidence.  

The examiner must provide a reason if he or she rejects the Veteran's reports regarding the nature and timing of symptoms.  The lay reports cannot be rejected due solely to a lack of medical documentation, although a lack of treatment may be considered with the other evidence of record.  

If the examiner cannot offer any requested opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer a non-speculative opinion.  

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
C. Fields
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

